This was a suit for damages for injury to her person brought by appellee Mrs. Eula Henley, joined pro forma by her husband, appellee W. N. Henley, against the city of Greenville, the Lone Star Gas Company, a corporation under the laws of Texas, and the appellant Community Natural Gas Company, a corporation under the laws of Delaware. At the conclusion of the hearing of the evidence adduced by the parties, appellant and the Lone Star Gas Company joined each other in a motion to have the court instruct the jury to return a verdict in their favor, and the city of Greenville at the same time moved the court to instruct the jury to return a verdict in its favor. The motions were granted as to the city of Greenville and the Lone Star Gas Company, but there is nothing in the record sent to this court showing that the jury was ever so instructed or ever returned such verdicts. On findings of the jury in response to special issues submitted to them, judgment was rendered in appellees' favor against appellant. No mention of the Lone Star Gas Company and city of Greenville was made in that *Page 207 
judgment, and there is nothing in the record before us showing the cause to have been disposed of so far as it was between them and appellant. The judgment not being a final one, this court is without jurisdiction of the appeal, and therefore cannot do otherwise than dismiss it. Stewart v. Lenoir, 31 Tex. Civ. App. 470, 72 S.W. 619; Gulf, C.  S. F. Ry. Co. v. Atlantic Fruit Distributors (Tex.Civ.App.) 184 S.W. 294; McKay v. Hines (Tex.Civ.App.) 220 S.W. 171; Reynolds v. Gilbert (Tex.Civ.App.)284 S.W. 330; Texas Land  Loan Co. v. Winter, 93 Tex. 560, 57 S.W. 39; Wootters v. Kauffman, 67 Tex. 488, 3 S.W. 465; Batson v. Bentley (Tex.Civ.App.) 295 S.W. 316; Id. (Tex.Civ.App.) 297 S.W. 769; Southern Pacific Co. v. Ulmer (Tex.Com.App.) 286 S.W. 193.
Appeal dismissed.